Detailed Action
This office action is for US application number 15/614,423 evaluates the claims as filed on September 13, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Papangelou, Dawson, Jones, Moumene, Swann, and Hunt teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that amended Fig. 6 and paragraph 125 do not contain new matter as paragraph 125 of the as-filed specification states that “for any of these embodiments disclosed herein the porous architecture can be substantially smooth or smooth and/or rough or substantially rough” (Remarks p. 9), Examiner notes that the as-filed specification does not include paragraph numbers. The paragraph that appears intended is on pages 9-10 of the specification. Review of the argued paragraph reveals that such discusses the embodiment/species of Figs. 1-6, the embodiment/species of Fig. 7, and ‘other embodiments’ prior to disclosing a description ‘any of these embodiments’; thus, which embodiments are encompasses as ‘other embodiments’ is not disclosed and thus is not disclosed in reference to the elected species. While such does appear to support the assertion that for the embodiment/species of Figs. 1-6 and the embodiment/species of Fig. 7 ‘the porous architecture can be substantially smooth or smooth and/or rough or substantially rough, such is silent to a disclosure of where on the porous architecture the surface provides those features. Further, the amended Fig. 6 is grainy and not clear as to what might reasonably be concluded to be a line of a surface and if such is smooth or rough.
With regards to Applicant’s argument that paragraphs 147, 148, 153, and 155 provide support for the elected species comprising the substantially rough surface (Remarks p. 10), Examiner notes that no objections have been raised as to support in the specification for the substantially rough surface. Instead, as objected to below and in the final office action dated March 11, 2021, such has not been shown in the drawings.
With regards to Applicant’s argument that the office appears to rely on Papangelou for disclosing a lattice of variable porosity due to the positioning of the 
With regards to Applicant’s argument that it appears that the Office relies upon the embodiment of Dawson Fig. 11 as the claimed porous portion and Fig. 11 defines the top and bottom surface as pictured are parallel to each other and the left and right surfaces are solid outer skin portions that are tapered (Remarks p. 12-13), Examiner notes that there is no Fig. 11 in Dawson. Examiner notes that Dawson Fig. 8 appears to show the left-front surface to be taller than the back-right surface, i.e. tapered if one uses a ruler to measure the length of the vertical lines. Nonetheless, Hunt has been provided as an express teaching in the rejection below.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/345536, 62/404923, and 62/425363, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 62/345536, 62/404923, and 62/425363 fail to provide adequate support for the porous architecture extending beyond the outer plane of the frame of claims 8-10 and 27-29, “the at least two different layers having a different porosity comprise a different density of the plurality of strut elements” of claim 32, and “the at least two different layers having a different porosity comprise a different size of the plurality of pores” of claim 33. Thus, claims 8-10, 27-29, 32, and 33 have been considered as of June 5, 2017.
The disclosure of the prior-filed application, Application No. 62/345536, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 62/345536 fails to provide adequate support for the lattice structure comprising struts and pores in addition to the frame as provided by claims 1 and 26. Thus, claims 1-3, 11-14, 17-20, 26, 30, and 31 have been considered as of October 5, 2016.

Specification
The amendment filed September 13, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no 
Fig. 6 and ‘Paragraph 125’ amendments, i.e. amendment so pages 9-10 of the specification, add new matter to the disclosure. Review of the argued paragraph reveals that such discusses the embodiment/species of Figs. 1-6, the embodiment/species of Fig. 7, and ‘other embodiments’ prior to disclosing a description ‘any of these embodiments’; thus, which embodiments are encompasses as ‘other embodiments’ is not disclosed and thus is not disclosed in reference to the elected species. While such does appear to support the assertion that for the embodiment/species of Figs. 1-6 and the embodiment/species of Fig. 7 ‘the porous architecture can be substantially smooth or smooth and/or rough or substantially rough, such is silent to a disclosure of where on the porous architecture the surface provides those features. Further, the amended Fig. 6 is grainy and not clear as to what might reasonably be concluded to be a line of a surface and if such is smooth or rough. Thus, the specification and drawing amendments dated September 13, 2021 constitute new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 32, the specification appears to lack proper antecedent basis for “the at least two different layers having a different porosity comprise a different density of the plurality of strut elements”. That is, such does not appear to be described in the specification or shown in the figures and was not originally 
As to claim 33, the specification appears to lack proper antecedent basis for “the at least two different layers having a different porosity comprise a different size of the plurality of pores”. That is, such does not appear to be described in the specification or shown in the figures and was not originally claimed. Thus, the specification fails to provide proper antecedent basis for “the at least two different layers having a different porosity comprise a different size of the plurality of pores”. Examiner suggests identifying where such is supported for the elected species or cancelling claim 33.
As to claims 26-31, the specification appears to lack proper antecedent basis for “the first and second bone engagement surfaces …. have a substantially rough outer surface” of claim 26 lines 9-11. That is, such does not appear to be described in the specification or shown in the figures and was not originally claimed. Thus, the specification fails to provide proper antecedent basis for “the first and second bone engagement surfaces …. have a substantially rough outer surface” of claim 26 lines 9-11. Examiner suggests identifying where such is supported for the elected species or cancelling this limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lattice structure with the substantially rough surface of claim 2, said lattice structure porous architecture of said bone wedge portion having a substantially rough surface of claim 17, the first and second bone engagement surfaces having a substantially rough outer surface of claim 26 lines 9-11, the at least two different layers having a different porosity comprise a different density of the plurality of strut elements of claim 32, and the at least two different layers having a different porosity comprise a different size of the plurality of pores of claim 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 lines 6-7 should read “extending from the plate portion at a first end [[and]]to a free opposite end”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26-33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 32, “the at least two different layers having a different porosity comprise a different density of the plurality of strut elements” appears to be new matter. That is, such does not appear to be described in the specification or shown in the figures and was not originally claimed. Thus, “the at least two different layers having a different porosity comprise a different density of the plurality of strut elements” constitutes new matter. Examiner suggests identifying where such is supported for the elected species or cancelling claim 32.
As to claim 33, “the at least two different layers having a different porosity comprise a different size of the plurality of pores” appears to be new matter. That is, such does not appear to be described in the specification or shown in the figures and was not originally claimed. Thus, “the at least two different layers having a different porosity comprise a different size of the plurality of pores” constitutes new matter. Examiner suggests identifying where such is supported for the elected species or cancelling claim 33.
As to claims 26-31, “the first and second bone engagement surfaces …. have a substantially rough outer surface” of claim 26 lines 9-11 appears to be new matter. That is, such does not appear to be described in the specification or shown in the figures and was not originally claimed. Thus, “the first and second bone engagement surfaces …. have a substantially rough outer surface” of claim 26 lines 9-11 constitutes new matter. Examiner suggests identifying where such is supported for the elected species or cancelling this limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 does not appear to further limit over the nearly identical language in claim 26 lines 9-11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-14, 17-20, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou et al. (US 2016/0166301, hereinafter “Papangelou”) in view of Dawson et al. (US 2016/0270920, hereinafter “Dawson”) and Jones et al. (US 2011/0014081, hereinafter “Jones”).


As to claims 1-3, 11-14, 17-20, 32, and 33, Papangelou discloses a fixation device (210, Figs. 9-11) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a second bone segment (¶58), the fixation device comprising: a bone plate portion (see illustration of Fig. 9) including an outer surface (outer facing surface of outer wall 215) and an inner surface (radially inward facing surface of outer wall 215); and a bone wedge portion (see illustration of Fig. 9) extending from the plate portion at a first end to a free opposite end (Figs. 9-11), the bone wedge portion comprising: a frame (215, 226s, 213); an inner aperture (217) disposed inside the frame (Figs. 9-11); a porous architecture (224s, ¶58 discloses that porous region is interconnected pores) that appears to be formed by a lattice structure (224s, ¶58 discloses that porous region is interconnected pores) capable of promoting bone ingrowth (¶58), the wedge portion defining first and second engagement surfaces (upper and lower surfaces of 224 as shown in Fig. 9) capable of use for engaging a first bone segment and a second bone segment, respectively (Fig. 9, ¶s 56 and 58), wherein the porous architecture has a plurality of different layers (in as much as Applicant’s, see claim 2, Papangelou discloses that the lattice structure has at least one of a variable pattern or a substantially consistent pattern (Fig. 9). As to claim 11, Papangelou discloses that the bone wedge portion is tapered in shape from the first end to the free opposite end (Fig. 9). As to claim 12, Papangelou discloses that the plate portion and the wedge portion appear to be of one-piece construction (Fig. 9). As to claim 14, Papangelou discloses that the inner aperture of the wedge portion is bounded by the frame (Figs. 9-11) and is capable of use for receiving biological material capable of promoting bone growth (Figs. 9-11, ¶58). As to claim 18, Papangelou discloses that said inner aperture extends between the first and second engagement surfaces (Figs. 9-1, ¶57). 
Papangelou is silent to at least one fixation aperture extending from the outer surface to the inner surface; the lattice structure comprising a plurality of strut elements that define a plurality of pores, the plurality of strut elements and pores forming the porous architecture with the variable porosity. As to claim 2, Papangelou is silent to the variable pattern or the substantially consistent pattern is of the plurality of strut elements and pores and the lattice structure has a substantially rough surface. As to claim 3, Papangelou is silent to the porous architecture comprises at least one cell that is  As to claim 12, Papangelou is silent to the plate portion and the wedge portion being specifically of one-piece construction (Fig. 9). As to claim 13, Papangelou is silent to at least one fixation aperture that extends into the wedge portion to one of the first and second engagement surfaces. As to claim 17, Papangelou is silent to said lattice structure has a substantially rough outer surface. As to claim 19, Papangelou is silent to at least one bone fixation member extending through the at least one fixation aperture. As to claim 20, Papangelou is silent to the plate portion includes at least one open aperture extending from the outer surface to the wedge portion. As to claim 32, Papangelou is silent to the at least two different layers having a different porosity comprise a different density of the plurality of strut elements. As to claim 33, Papangelou is silent to the at least two different layers having a different porosity comprise a different size of the plurality of pores.
Dawson teaches a similar fixation device (200) comprising: a bone plate portion (see illustration of Fig. 9) including an outer surface (outer facing surface of 202 as shown in Fig. 9), an inner surface (inner facing surface of 202 as shown in Fig. 9) and at least one fixation aperture (206, Figs. 8 and 9, ¶78) extending from the outer surface to the inner surface (Figs. 8 and 9, ¶78); and a bone wedge portion (see illustration of Fig. 9 below, Figs. 8 and 9) comprising a lattice structure (204, 203, 205, Figs. 8 and 9, ¶80 discloses that 204 is similar to 104, ¶75 discloses that Figs. 5-8 show that mesh 104 comprises a lattice-type design; i.e. forms a lattice) having a porous architecture (204, 203, 205, Figs. 8 and 9, ¶80 discloses that 204 is similar to 104, ¶75 discloses that the porosity of 104 can vary based on various design considerations) capable of promoting claim 13, Dawson teaches at least one fixation aperture (208, Figs. 8 and 9, ¶78) that extends into the wedge portion to one of the first and second engagement surfaces (Figs. 8 and 9). As to claim 19, Dawson teaches at least one bone fixation member (210) extending through the at least one fixation aperture (¶78, Figs. 8 and 9). As to claim 20, Dawson teaches that the plate portion includes at least one open aperture (208, 122; where ¶78 discloses that device 200 includes a bore similar to bore 122 of device 100) extending from the outer surface to the wedge portion (Figs. 7, 8, and 9, ¶78; where ¶78 discloses that device 200 includes a bore similar to bore 122 of device 100).
Jones teaches a similar fixation device (Figs. 11 and 32) comprising: a bone wedge portion (Fig. 11) comprising: a frame (outer portion shown in Fig. 11); and a lattice structure (Figs. 11 and 32, ¶s 49 and 72) comprising a plurality of strut elements (Figs. 11 and 32) that define a plurality of pores (dark/open regions of Figs. 11 and 32), the plurality of strut elements and pores forming a porous architecture (Figs. 11 and 32, ¶s 75, 81, 82, 88) with a variable porosity (Figs. 11 and 32, ¶s 82, 84, 85, 87, and 88) capable of promoting bone ingrowth (¶s 81 and 84), the wedge portion defining first and second engagement surfaces (upper and lower surfaces as shown in Fig. 11), wherein the porous architecture has a plurality of different layers (¶8), wherein at least two different layers of said plurality of different layers have a different porosity (Figs. 11 and claim 2, Jones teaches that the lattice structure has at least one of a variable pattern or a substantially consistent pattern (Figs. 11 and 32) of the plurality of strut elements and pores (Figs. 11 and 32), and wherein the lattice structure has a substantially rough surface (Fig. 32). As to claim 3, Jones teaches that the porous architecture comprises at least one cell that is shaped in at least one of a honeycomb or diamond shaped pattern (Figs. 11 and 32, ¶s 85 and 88). As to claim 12, Jones teaches that the plate portion and the wedge portion are of one-piece construction (Figs. 11 and 32, abstract, ¶8). As to claim 17, Jones teaches that said lattice structure has a substantially rough outer surface (Fig. 32). As to claim 32, Jones teaches that the at least two different layers having a different porosity comprise a different density of the plurality of strut elements (Figs. 11 and 32, ¶s 85 and 88). As to claim 33, Jones teaches that the at least two different layers having a different porosity comprise a different size of the plurality of pores (Figs. 11 and 32, ¶s 85 and 88).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device as disclosed by Papangelou by adding at least one fixation aperture, at least one fixation aperture/at least one open aperture, and at least one bone fixation member as taught by Dawson in order to secure the device to the bone portions on each side (Dawson Fig. 8, ¶78). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the porous architecture that appears to be a lattice structure with a frame as disclosed by Papangelou is a lattice structure of one-piece construction with the frame comprising a plurality of strut elements that define a plurality of pores, the .


    PNG
    media_image1.png
    591
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    832
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    542
    834
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    397
    338
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    431
    395
    media_image5.png
    Greyscale




Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou, Dawson, and Jones in view of Moumene et al. (US 2003/0065393, hereinafter “Moumene”).
As to claims 8 and 9, the combination of Papangelou, Dawson, and Jones discloses the invention of claim 1 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Papangelou Figs 9 and 10) capable of use for the bone wedge portion (as defined, Papangelou Figs 9 and 10). As to claim 9, the combination of Papangelou, Dawson, and Jones discloses that the lattice structure appears to form at least two different planar surfaces (Papangelou Figs 9 and 10), wherein said at least two different planar surfaces extend substantially transverse to each other (Papangelou Figs 9 and 10). 
The combination of Papangelou, Dawson, and Jones is silent to the lattice structure extends beyond the first outer plane. As to claim 9, the combination of 
Moumene teaches a similar fixation device (Figs. 1a-2b) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a second bone segment (Figs. 2a and 2b, ¶49), the fixation device comprising: a bone wedge portion (1, 93) comprising a porous architecture (93) capable of promoting bone ingrowth (¶49), the wedge portion defining first and second engagement surfaces for engaging a first bone segment and a second bone segment, respectively (Figs. 2a and 2b); wherein the bone wedge portion has at least one frame (1, Fig. 1a); wherein the frame forms at least a first outer plane (along the top of the frame as shown in Fig. 2b) capable of use for the bone wedge portion (Fig. 2b), and wherein the porous architecture extends beyond the first outer plane (Fig. 2b, see illustration of Fig. 2b). As to claim 9, Moumene teaches that the porous architecture forms at least two different planar surfaces (Fig. 2b).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure as disclosed by the combination of Papangelou, Dawson, and Jones to extend beyond the first outer plane as taught by Moumene in order to increase the loading of the porous architecture to facilitate fusion in the mid-portions of the support (¶s 10 and 49).

    PNG
    media_image6.png
    592
    961
    media_image6.png
    Greyscale


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou, Dawson, and Jones in view of Swann (US 2014/0257483).
As to claims 8 and 10, the combination of Papangelou, Dawson, and Jones discloses the invention of claim 1 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Papangelou Figs 9 and 10) capable of use for the bone wedge portion (Papangelou Figs 9 and 10). 
The combination of Papangelou, Dawson, and Jones is silent to the lattice structure extending beyond the first outer plane. As to claim 10, the combination of Papangelou, Dawson, and Jones is silent to the lattice structure forming at least one surface that extends beyond the first outer plane in a rounded manner.
As to claims 8 and 10, Swann teaches a similar fixation device (Figs. 3-3C) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a claim 10, Swann teaches that the porous architecture forms at least one surface that extends beyond the first outer plane in a rounded manner (Fig. 3C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure as disclosed by the combination of Papangelou, Dawson, and Jones to extend beyond the first outer plane as taught by Swann in order to ensure sufficient contact with the adjacent bones, which the assembly will fuse to (Swann ¶46). 

    PNG
    media_image7.png
    405
    845
    media_image7.png
    Greyscale


Claim(s) 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Hunt (US 2010/0161061).
The claimed phrase “forming” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 26, 30, and 31, Dawson discloses a bone wedge (200) comprising: a frame portion (portion of 202 defining the periphery of the wedge portion as shown in the illustration of Fig. 9); and a porous portion (portion formed by porous architecture 204, 203, 205) extending from the frame portion (Fig. 9), the porous portion comprising a lattice structure (204, 203, 205, Figs. 8 and 9, ¶80 discloses that 204 is similar to 104, ¶75 discloses that Figs. 5-8 show that mesh 104 comprises a lattice-type design; i.e. forms a lattice) comprising a plurality of strut elements (of 204, Figs. 8 and 9) that define a plurality of pores (openings of 204, Figs. 8 and 9), the plurality of strut elements and pores forming a porous architecture (204, 203, 205) capable of promoting bone ingrowth (¶79), the porous portion defining opposing first and second bone engagement surfaces (top and bottom surfaces of 204, 203, 205 as shown in Fig. 8) capable of use for engaging a first bone segment and a second bone segment, respectively (¶s 25 and 78), wherein the porous architecture has a plurality of different layers (in as much as claim 30, Dawson discloses that the bone wedge portion is tapered in shape from a first end to a second opposite end (Figs. 7 and 9; where ¶78 discloses that device 200 is similar to device 100 except that 200 includes pocket 201). As to claim 31, Dawson discloses at least one fixation aperture (208, Figs. 8 and 9, ¶78) that extends into the porous portion (Figs. 8 and 9).
Dawson is silent to the first and second bone engagement surfaces have a substantially rough outer surface. Dawson does not expressly state that the first and second bone engagement surfaces taper toward each other as they extend from a first end to a second end of the bone wedge and have a substantially rough outer surface the lattice structure has a substantially rough surface. 
Hunt teaches a similar bone wedge (100, Figs. 1A and 1B) comprising: a porous portion (portion formed by porous architecture Figs. 1A and 1B, ¶s 51 and 57) comprising a lattice structure (101, Figs. 1A and 1B, ¶s 51 and 57) comprising a plurality of strut elements (102s) that define a plurality of pores (openings between 102s, Figs. 1A and 1B), the plurality of strut elements and pores forming a porous architecture (Figs. 1A and 1B, ¶s 51 and 57) capable of promoting bone ingrowth (¶73), the porous portion defining opposing first and second bone engagement surfaces (upper surface of  a substantially rough surface (¶73).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the surface of the lattice porous architecture as disclosed by Dawson making the surface rough as taught by Hunt in order to assist in bone in-growth adhesion (Hunt ¶73) to prevent bone graft/growth material from loosening or migrating from implant (Hunt ¶73). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to clarify/specify that the first and second bone engagement surfaces as disclosed by Dawson taper toward each other as they extend from a first end to a second end of the bone wedge as taught by Hunt in order to provide a lordosis to further support the adjacent vertebrae when implanted (Hunt ¶73) so that the implant is conducive for supporting the curvature of a vertebral column (Hunt ¶73).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson and Hunt in view of Moumene et al. (US 2003/0065393, hereinafter “Moumene”).
claims 27 and 28, the combination of Dawson and Hunt discloses the invention of claim 26 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Dawson Fig. 8) capable of use for the porous portion (Fig. 8). As to claim 28, the combination of Dawson and Hunt discloses that the lattice structure forms at least two different planar surfaces (Dawson Figs. 7, 8, and 9, ¶78), wherein said at least two different planar surfaces extend substantially transverse to each other (Dawson Figs. 7, 8, and 9, ¶78). 
The combination of Dawson and Hunt is silent to the lattice structure extending beyond the first outer plane. 
Moumene teaches a bone wedge (1, 93, Figs. 1a-2b) comprising: a frame portion (1); and a porous portion (portion formed by porous architecture 93) comprising a porous architecture (93) capable of promoting bone ingrowth (¶49), the porous portion defining first and second engagement surfaces for engaging a first bone segment and a second bone segment, respectively (Figs. 2a and 2b); wherein the frame portion forms at least a first outer plane (along the top of the frame as shown in Fig. 2b) capable of use for the porous portion (Fig. 2b), and wherein the porous architecture extends beyond the first outer plane (Fig. 2b, see illustration of Fig. 2b). Moumene teaches that the porous architecture forms at least two different planar surfaces (Fig. 2b).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure as disclosed by the combination of Dawson and Hunt to extend beyond the first outer plane as taught by Moumene in order to increase the loading of the porous architecture to facilitate fusion in the mid-portions of the support (¶s 10 and 49).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson and Hunt in view of Swann (US 2014/0257483).
As to claims 27 and 29, Dawson discloses the invention of claim 26 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Fig. 8) capable of use for the porous portion (Fig. 8). 
As to claims 27 and 29, the combination of Dawson and Hunt is silent to the lattice structure extending beyond the first outer plane. As to claim 29, the combination of Dawson and Hunt is silent to the lattice structure forming at least one surface that extends beyond the first outer plane in a rounded manner.
As to claims 27 and 29, Swann teaches a similar bone wedge (108, 110, 112, Figs. 3-3C) comprising: a frame portion (110); and a porous portion (portion formed by porous architecture 112) comprising a porous architecture (112, Fig. 11, ¶s 44 and 45) capable of promoting bone ingrowth (¶49), the porous portion defining first and second engagement surfaces capable of use for engaging a first bone segment and a second bone segment, respectively (¶s 3, 45, and 46); wherein the frame portion forms at least a first outer plane (along the top of the frame as shown in Fig. 3C) capable of use for the porous portion (Fig. 3C), and wherein the porous architecture extends beyond the first outer plane (Fig. 3C). As to claim 29, Swann teaches that the porous architecture forms at least one surface that extends beyond the first outer plane in a rounded manner (Fig. 3C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure . 

Claim(s) 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou et al. (US 2016/0166301, hereinafter “Papangelou”) in view of Jones et al. (US 2011/0014081, hereinafter “Jones”).
The claimed phrase “forming” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claims 26 and 30, Papangelou discloses a bone wedge (see illustration of Fig. 9, Figs. 9-11) comprising: a frame portion (215, 226s, 213); and a porous portion (224s, ¶58 discloses that porous region is interconnected pores) extending from the frame portion (Fig. 9), the porous portion appearing comprise a lattice structure (224s, ¶58 discloses that porous region is interconnected pores) capable of promoting bone ingrowth (¶58) forming a porous architecture (224s, ¶58 discloses that porous region is interconnected pores) capable of promoting bone ingrowth (¶58), the porous portion defining opposing first and second bone engagement surfaces (upper and lower claim 30, Papangelou discloses that the porous portion is tapered in shape from a first end to a second opposite end (Fig. 9).
Papangelou is silent to the porous portion comprising the lattice structure comprising a plurality of strut elements that define a plurality of pores, the plurality of strut elements and pores forming the porous architecture and wherein the first and second bone engagement surfaces have a substantially rough outer surface. 
Jones teaches bone wedge (Figs. 11 and 32) comprising: a frame portion (outer portion shown in Fig. 11); and a porous portion (Figs. 11 and 32, ¶s 49 and 72) extending from the frame portion (Fig. 11), the porous portion comprising a lattice structure (Figs. 11 and 32, ¶s 49 and 72) comprising a plurality of strut elements (Figs. 11 and 32) that define a plurality of pore (dark/open regions of Figs. 11 and 32)s, the plurality of strut elements and pores forming a porous architecture (Figs. 11 and 32, ¶s 75, 81, 82, 88) capable of promoting bone ingrowth (¶s 81 and 84), the wedge portion 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the porous portion, the lattice structure, and the porous architecture as disclosed by Papangelou comprise a plurality of strut elements that define a plurality of pores, the plurality of strut elements and pores forming the porous architecture and wherein the first and second bone engagement surfaces have a substantially rough outer surface as taught by Jones in order to provide the device/implant with a defined stiffness with a modulus match with surrounding tissue and provide interconnected porosity for tissue interlock (Jones ¶75) by controlling pore density, pore size and pore size distribution from one location on the structure to another (Jones ¶82) and the lattice strut dimensions to control the mechanical strength by changing the design of the cross-section of each strut, the density of the lattice, shape of porosity, and/or the overall design of the unit cell to have a significant effect of the structural performance of the lattice (Jones ¶88).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou and Jones in view of Moumene et al. (US 2003/0065393, hereinafter “Moumene”).
claims 27 and 28, the combination of Papangelou and Jones discloses the invention of claim 26 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Papangelou Figs 9 and 10) capable of use for the porous portion (as defined, Papangelou Figs 9 and 10). As to claim 28, the combination of Papangelou and Jones discloses that the lattice structure appears to form at least two different planar surfaces (Papangelou Figs 9 and 10), wherein said at least two different planar surfaces extend substantially transverse to each other (Papangelou Figs 9 and 10). 
The combination of Papangelou and Jones is silent to the lattice structure extends beyond the first outer plane. As to claim 28, the combination of Papangelou and Jones is silent to the lattice structure specifically forming at least two different planar surfaces. 
Moumene teaches a similar fixation device (Figs. 1a-2b) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a second bone segment (Figs. 2a and 2b, ¶49), the fixation device comprising: a bone wedge portion (1, 93) comprising a porous architecture (93) capable of promoting bone ingrowth (¶49), the wedge portion defining first and second engagement surfaces for engaging a first bone segment and a second bone segment, respectively (Figs. 2a and 2b); wherein the bone wedge portion has at least one frame (1, Fig. 1a); wherein the frame forms at least a first outer plane (along the top of the frame as shown in Fig. 2b) capable of use for the porous portion (Fig. 2b), and wherein the porous architecture extends beyond the first outer plane (Fig. 2b, see illustration of Fig. 2b). As to claim 28, Moumene teaches that the porous architecture forms at least two different planar surfaces (Fig. 2b).
.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou and Jones in view of Swann (US 2014/0257483).
As to claims 27 and 29, the combination of Papangelou and Jones discloses the invention of claim 26 as well as the frame forming at least a first outer plane (along the top of the frame as shown in Papangelou Figs 9 and 10) capable of use for the porous portion (Papangelou Figs 9 and 10). 
The combination of Papangelou and Jones is silent to the lattice structure extending beyond the first outer plane. As to claim 29, the combination of Papangelou and Jones is silent to the lattice structure forming at least one surface that extends beyond the first outer plane in a rounded manner.
Swann teaches a similar fixation device (Figs. 3-3C) capable of use for promoting fusion and/or osteosynthesis of a first bone segment and a second bone segment (abstract, ¶3), the fixation device comprising: a bone wedge portion (108, 110, 112) comprising a porous architecture (112, Fig. 11, ¶s 44 and 45) capable of promoting bone ingrowth (¶49), the wedge portion defining first and second engagement surfaces capable of use for engaging a first bone segment and a second bone segment, respectively (¶s 3, 45, and 46); wherein the bone wedge portion has at least one frame claim 29, Swann teaches that the porous architecture forms at least one surface that extends beyond the first outer plane in a rounded manner (Fig. 3C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the lattice porous architecture structure as disclosed by the combination of Papangelou and Jones to extend beyond the first outer plane as taught by Swann in order to ensure sufficient contact with the adjacent bones, which the assembly will fuse to (Swann ¶46). 


Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papangelou and Jones in view of Dawson et al. (US 2016/0270920, hereinafter “Dawson”).
As to claim 31, the combination of Papangelou and Jones discloses the invention of claim 26, but is silent to at least one fixation aperture that extends into the porous portion.
Dawson teaches a similar bone wedge (see illustration of Fig. 9 below, Figs. 8 and 9) comprising: a frame portion (portion of 202 defining the periphery of the wedge portion as shown in the illustration of Fig. 9); and a porous portion (portion formed by porous architecture 204, 203, 205) extending from the frame portion (Fig. 9), the porous portion comprising a lattice structure (204, 203, 205, Figs. 8 and 9, ¶80 discloses that 204 is similar to 104, ¶75 discloses that Figs. 5-8 show that mesh 104 comprises a 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device as disclosed by Papangelou by adding at least one fixation aperture as taught by Dawson in order to secure the device to the bone portions on each side (Dawson Fig. 8, ¶78).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775